ORDER

PER CURIAM.
Lonnie Trammell (“Movant”) appeals from the judgment in the Circuit Court of St. Charles County denying his Rule 24.035 motion. Movant argues that the motion court erred in denying his motion without an evidentiary hearing because there was no factual basis for his guilty plea and because his trial counsel was ineffective for failing to inform him of the defense of entrapment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).